OPINION — AG — ** PROFESSIONAL PRACTICES COMMISSION — OPEN MEETING LAW ** WHERE THE FACTS DO 'NOT' REVEAL THAT THE PROFESSIONAL PRACTICES COMMISSION RECEIVES OR EXPENDS PUBLIC FUNDS OR ADMINISTERS PUBLIC PROPERTIES, IT IS EXCLUDED FROM THE REQUIREMENTS OF THE OPEN MEETING LAW. WHERE SUCH FACTS EXIST, HOWEVER, HEARINGS OF THE PROFESSIONAL PRACTICES COMMISSION ARE REQUIRED TO BE OPEN TO THE PUBLIC EXCEPT FOR INDIVIDUAL HEARINGS TO REVIEW THE NON RENEWAL OF TEACHING CONTRACTS UNDER 70 O.S. 6-122 [70-6-122], AS AMENDED. THE PROFESSIONAL PRACTICES COMMISSION HAS `NO' DUTY OR RESPONSIBILITY TO CONDUCT HEARINGS FOR TEACHERS DISMISSED UNDER 70 O.S. 6-103 [70-6-103] (HIRING, FIRING, DISMISSAL, HEARINGS) CITE: 70 O.S. 6-119 [70-6-119] 70 O.S. 6-103 [70-6-103], 25 O.S. 201 [25-201] 70 O.S. 6-121 [70-6-121], 70 O.S. 6-116 [70-6-116] 70 O.S. 6-122 [70-6-122] (JOE C. LOCKHART)